Citation Nr: 0028220	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
loss of vision in the left eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from January 1967 to April 
1969.

On file is the report of an August 1995 rating decision 
wherein the claim of entitlement to service connection for 
PTSD was determined to be not well grounded, and entitlement 
to a permanent and total disability rating for pension 
purposes was granted.  Correspondence to the veteran 
subsequent to the above rating decision contains no 
references to the denial of entitlement to service connection 
for PTSD.

The current appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD, and denied entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
loss of vision in the left eye.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1999, a transcript of which has been 
associated with the claims file.

In May 2000 the RO Hearing Officer determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for PTSD, denied 
entitlement to service connection for PTSD, and affirmed the 
denial of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for loss of vision in the left eye.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  


However, in the case at hand, there is no indication in the 
record that the veteran was ever notified of the August 1995 
determination wherein the RO determined that the claim of 
entitlement to service connection for PTSD was not well 
grounded; accordingly, the Board must consider the claim on a 
direct service incurrence basis, and not on the basis of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.  
In so doing, the Board finds no prejudice of the veteran's 
due process rights as the RO, as noted above, considered the 
veteran's claim on a de novo basis in May 2000; furthermore, 
the Board's consideration in this regard is at this stage of 
the appeal favorable to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of 
vision in the left eye is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of 
vision in the left eye is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
PTSD.

Factual Background

A review of the service medical records discloses that the 
veteran admitted to a history of nervous trouble when he 
completed the report of medical history portion of the 
November 1966 enlistment examination.  The November 1966 
report of general medical examination for enlistment shows 
the psychiatric system was indicated to be normal.  The 
veteran admitted to a history of depression or excessive 
worry and nervous trouble when he completed the report of 
medical history portion of the March 1969 separation 
examination.  The physician's summary and evaluation shows 
the veteran's excessive worry related to personal problems 
and that his nervousness was mild.  The March 1969 report of 
general medical examination for separation from service shows 
the psychiatric system was indicated to be normal.

The veteran's service personnel records show he trained and 
served as a radio teletype operator.  He served in Vietnam 
from September 1967 to August 1968.  His decorations included 
a Vietnam Service Medal and a Republic of Vietnam Campaign 
Medal.  It was indicated that he participated in the Vietnam 
Counteroffensive Phase III, and the Tet Counteroffensive.

The April 1972 VA report of general medical examination shows 
the nervous system was indicated to be normal.

VA psychotherapy reports dated in 1999 include a diagnosis of 
PTSD with associated depression noted as related to the 
social environment and experiences encountered in Vietnam.

A stressor statement from the veteran has been associated 
with the claims file.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995);  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between that in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Court has held that a well-grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).



However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).




Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.1-2, 4.3 (1999).

Analysis

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has presented lay evidence of in-
service stressors; he has a current diagnosis of PTSD, and a 
VA physician has attributed his current PTSD disability to 
Vietnam-related stressors.  Therefore, the claim of service 
connection for PTSD is found to be well grounded, and is 
further addressed in the remand portion of this decision.


II.  Entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for loss of vision in the left 
eye.

Factual Background

A December 10, 1997 VA medical record shows the veteran 
reported for treatment holding a wet, soaked towel with ice 
in it to his left eye.  He complained with rambling speech, 
was easily agitated, and showed paranoid behavior.  He stated 
that VA was bringing this situation on him with the trouble 
he was having with his left eye.  He said that VA was 
medically torturing him because the medicine given him for 
his eye felt like acid being poured into his eye, therefore 
he had not been using the prescribed medicine.  He stated he 
could not let VA touch his eye again because VA would cause 
him to lose the eye.

A VA medical record dated December 17, 1997 shows the veteran 
reported that his last eye examination had taken place in 
1991.  He reported having sustained an injury of his left eye 
the previous July.  Reportedly he was hit in the eye with a 
stick.  He complained of decreased vision in both eyes.  On 
examination the sclerae and conjunctivae were normal.  There 
was no nystagmus.  Gross vision was approximately 20/400 in 
the right eye, and 20/25 in the left eye.  There was no 
diagnosis provided for the eyes.

A March 28, 1998 VA outpatient treatment report shows the 
veteran reported with complaints of throbbing behind the 
eyes, and stated that his eye was watering and hurting badly.  
He requested an eye wash and got upset when told that the 
attendants had no order to give him an eye wash.  He was 
again asked if he wanted to go to the emergency room.  He 
also stated he did not feel like getting an eye examination 
so early in the morning.  

When asked if he had tried to wash his eye out with clear 
water, the veteran stated that he had put some drops in his 
eyes to deaden the pain that he had from being on a welding 
job.  He stated he would lie down for while and see if he got 
any better.  Additional notation shows he complained of 
excruciating pain in the left eye and was afraid of losing 
the eye.

A March 28, 1998 VA outpatient treatment report shows the 
veteran reported with complaints of sharp and stabbing eye 
pain since the morning.  The left eye was positive for vessel 
engorgement.  It was felt he may have corneal erosion.  

A March 29, 1998 VA medical note shows the veteran requested 
to see a staff member who knew about the time he had the same 
kind of pain he was having in his left eye.  He continued to 
say that a stick hit him in the eye and he saw this white 
light like a laser beam in his eye.  On a return visit later 
in the day the veteran's left eye was covered with an ice 
pack.

A VA medical record noting hospitalization from December 1997 
to March 1998 shows a pertinent diagnosis of history of left 
eye injury in July 1997, with recent diagnosis of  corneal  
erosion syndrome.


Criteria

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers from an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
19893), aff'd. Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would not be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between that in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 compensation benefits 
are not based upon active service connection, there are 
similarities in their adjudication including the requirement 
for a well-grounded claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 16-17 (1993) (holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151; Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to established a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded; if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992);  Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
see Contreras, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.1-2, 4.3 (1999).


Analysis

The Board initially notes that, in the case at hand, the 
provisions of 38 U.S.C.A. § 1151, in effect prior to October 
1, 1997, are more favorable to the claim, inasmuch as 
negligence need not be established in order for the appellant 
to prevail.  

However, inasmuch as the original claim pursuant to the 
provisions of 38 U.S.C.A. § 1151 was filed seven months after 
October 1, 1997 (May 1998), the provisions of 38 U.S.C.A. 
§ 1151 in effect prior to October 1, 1997 are inapplicable to 
the claim.  VAOPGCPREC 40-97.

As to the claim for compensation benefits for loss of vision 
of the left eye pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the Board notes that under the law, the context of 
this issue on appeal, where it is determined that there is 
disability resulting from VA treatment, compensation will be 
payable in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151;  38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of 
vision in the left eye must be denied as not well grounded.

In the case at hand there is no medical evidence that the 
veteran's loss of vision in the left eye resulted from or was 
aggravated by VA hospitalization, medical examination, or 
treatment, muchless is there any indication of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
event not reasonably foreseeable.  There are no medical 
opinions in VA or private medical records linking loss of 
vision in the left eye to VA negligence by virtue of 
hospitalization, medical examination, or treatment.

The veteran has contended that he has suffered loss of vision 
in his left eye because of negligent VA treatment.  However, 
as noted above, there is no competent medical evidence 
indicating that VA treatment or lack thereof, resulted in the 
veteran's diagnosed corneal erosion syndrome or any visual 
loss.  The record shows the veteran sustained injury of the 
left eye for which he sought VA treatment, and experienced 
symptomatology during the course of his treatment.  

Considerable loss of visual acuity was already shown in the 
left eye (20/400) when the veteran initially reported for 
treatment of his left eye in December 1997 at which time he 
related a history of injury the previous July.  The record 
also shows that the veteran has been reported to attribute 
eye pain to his employment as a welder.  No additional 
disability of his left eye is shown by the record to have 
resulted from any VA treatment.  The Board notes that 
generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's loss of vision in the left eye is related to VA 
hospitalization, medical or surgical treatment, or 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In the case at hand, the issue of whether VA hospitalization, 
medical or surgical treatment, or examination caused or 
contributed to loss of vision in the left eye requires 
competent medical evidence.  In the absence of competent 
medical evidence linking the veteran's loss of vision in the 
left eye to VA hospitalization, medical or surgical 
treatment, or examinations, the Board must deny the veteran's 
claim as not well grounded.

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been requested and/or obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
treated the veteran's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  

However, the Court has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Moreover, the Board 
views its foregoing discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen his claim.  Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
loss of vision in the left eye is not well grounded, the 
appeal is denied.


ORDER

The veteran, having submitted a well-grounded claim of 
entitlement to service connection for PTSD, the appeal is 
granted to this extent.

The veteran, not having submitted a well-grounded claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of vision in the 
left eye, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
service connection for PTSD, the duty to assist attaches.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board is of the opinion that further development is 
required.

In the case at hand, the veteran has alleged a variety of 
combat-related stressors that he experienced while he was in 
Vietnam.  The RO has not sought verification of the veteran's 
claimed stressors because of a lack of specificity.  In view 
of his well-grounded claim of entitlement to service 
connection for PTSD, the veteran must be provided another 
opportunity to report his stressors in detail, and provided 
an examination if his alleged stressors have been verified.

In light of the above, the Board is remanding the case to the 
RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertaining to treatment of PTSD.  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
record from all sources identified whose 
records have not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should request the veteran to 
provide more specific details regarding 
his alleged in-service stressors.  He 
should be asked to provide, as 
specifically as possible, the dates and 
locations of these alleged stressors and 
any other information pertinent to 
verification.

3.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

4.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on a 
review of all pertinent documents, to 
include the veteran's PTSD stressor 
statement(s) and all medical records.

The summary and all associated documents, 
including a copy of this remand, all 
available service medical and personnel 
records, and any written stressor 
statements should then be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197. 

5.  Thereafter, if and only if any 
alleged stressor(s) is or are verified, 
the RO should arrange for a VA special 
psychiatric examination of the veteran by 
a specialist who has not previously 
examined or treated him.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by the 
USASCRUR must be made available to 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated by the examiner 
in this regard.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.  The 
examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) is or are 
sufficient to produce PTSD.  The examiner 
should utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner should explain 
whether and how each of the diagnostic 
criteria is or are not satisfied.  Again, 
if PTSD is diagnosed, the examiner must 
identify the verified stressor(s) 
supporting the diagnosis.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to service 
connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



